18-23538-rdd       Doc 4832        Filed 08/14/19 Entered 08/14/19 12:48:23                    Main Document
                                                 Pg 1 of 4



 UNITED STATES BANKRUPTCY COURT
 SOUTНERN DISTRICT OF NEW YORK

                                                              )
 In re                                                        )        Chapter 11
                                                              )
 SEARS HOLDINGS CORPORATION, et al.,l                         )        Case No. 18-23538 (RDD)
                                                              )
 Debtors.                                                     )        (Jointly Administered)
                                                              )


                                           NOTICE OF APPEAL


         PLEASE TAKE NOTICE that ESL Investments, Inc. and certain of its affiliated entities

 (including JPP, LLC and JPP II, LLC (collectively, "ESL")), as creditors in the above captioned

 bankruptcy proceedings, hereby appeal, pursuant to 28 U.S.C. § 158(a)(1), to the United States

 District Court for the Southern District of New York from the Order Determining the Amount of

 Second-Lien Holders' Section 507(b) Administrative Claims Pursuant to Rule 3012 of the Federal

 Rudes of Bankruptcy Procedure (the "Order") (Dkt. No. 4740) entered by the United States

 Bankruptcy Court for the Southern District of New York (Hon. Robert D. Drain) on August 5,



           The Debtors in these chapter 11 cases, along with the Tast four digits of each Debtor's federal tax
 identification number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116);
 Kmart Operations LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc.
 (6774); SHC Licensed Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC
 (0205); A&E Lawn & Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537);
 Innove! Solutions, Inc. (7180); Kmart Corporation (9500); MаxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears
 Development Co. (6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises,
 Inc. (6742); Sears Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears
 Procurement Services, Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861);
 Sears Roebuck Acceptance Corp. (0535); SR — Rover (f/k /a Sears, Roebuck de Puerto Rico, Inc.) (3626); SYW
 Relay LLC (1870); Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver of Florida :Development,
 LLC (None); California Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc.
 (1295); KLC, Inc. (0839); Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Korart Stores of
 Illinois LLC (8897); Kmart Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit
 Corporation (4658); Sears Holdings Publishing Company, LLC (5554); Sears Protection Company (Florida), L.L.C.
 (4239); SHC Desert Springs, LLC (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc.
 (0188); Troy Coolidge No, 13, LLC (None); B1ueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying
 Services, Inc. (6533); Kmart.com LLC (9022); and Sears Brands Management Corporation (5365). The location of
 the Debtors' corporate headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.
18-23538-rdd    Doc 4832         Filed 08/14/19 Entered 08/14/19 12:48:23        Main Document
                                               Pg 2 of 4



 2019. A copy of the Order is annexed hereto as Exhibit A. The names of all of the parties to the

 Order and the names, addresses, and telephone numbers of their respective counsel are as follows:



                     PARTY                                         ATTORNEY
  ESL Investments Inc. and certain of its           CLEARY, GOTTLIEB, STЕEN &
  affiliated entities (including JPP, LLC and       HAMILTON LLP
  JPP II, LLC)
                                                    Thomas J. Moloney
                                                    Sean A. O'Neal
                                                    Andrew Weaver
                                                    One Liberty Plaza
                                                    New York, New York 10006
                                                    Telephone: (212) 225 2000

  Cyrus Capital Partners, L.P.                      MILBANK LLP

                                                    Eric R. Reimer (admitted pro hac vice)
                                                    Thomas R. Kreller (admitted pro hac vice)
                                                    Robert J. Liubicic
                                                    2029 Century Park East, 33rd Floor
                                                    Los Angeles, CA 90067

                                                    Telephone: (424) 386-4000

  Wilmington Trust; National Association            SEYFARTH SHAW LLP

                                                    Edward M. Fox
                                                    Steven Paradise
                                                    Owen Wolfe
                                                    620 Eighth Avenue
                                                    New York, New York 10018

                                                    Telephone: 212-218-5500
  The Creditors Committee                           AKIN LUMP STRAUSS HAUER & FELD
                                                    LLP
                                                    Ira S. Dizengoff
                                                    Philip C. Dubin
                                                    Joseph L. Sorkin
                                                    Lacy M. Lawrence
                                                    One Bryant Park
                                                    New York, New York 10036


                                                2
18-23538-rdd    Doc 4832     Filed 08/14/19 Entered 08/14/19 12:48:23         Main Document
                                           Pg 3 of 4




                                                  Telephone: (212) 872-1000

  Sears Holdings Corporation; Kmart Holding       WEIL, GOTSHAL & MANGES LLP
  Corporation; Kmart Operations LLC; Sears
  Operations LLC; Sears, Roebuck and Co.;         Ray C. Schrock, P.C.
  ServiceLive Inc.; SHC Licensed Business         David J. Lender
  LLC; A&E Factory Service, LLC; A&E              Paul R. Genender
  Home Delivery, LLC; A&E Lawn & Garden,          Jared R. Friedmann
  LLC; A&E Signature Service, LLC; FBA            Sunny Singh
  Holdings Inc.; Innovel Solutions, Inc.; Kmart   767 Fifth Avenue
  Corporation; MaхServ, Inc.; Private Brands,     New York, New York 10153
  Ltd.; Sears Development Co.; Sears Holdings
  Management Corporation; Sears Home &            Telephone: (212) 310-8000
  Business Franchises, Inc.; Sears Home
  Improvement Products, Inc.; Sears Insurance
  Services, L.L.C.; Sears Procurement Services,
  Inc.; Sears Protection Company; Sears
  Protection Company (PR) Inc.; Sears
  Roebuck Acceptance Corp.; SR — Rover (f/kja
  Sears, Roebuck de Puerto Rico, Inc.); SYW
  Relay LLC; Wally Labs LLC; SHC
  Promotions LLC; Big Beaver of Florida
  Development, LLC; California Builder
  Appliances, Inc.; Florida Builder Appliances,
  Inc.; KBL Holding Inc.; KLC, Inc.; Kmart of
  Michigan, Inc.; Kmart of Washington LLC;
  Kmart Stores of Illinois LLC; Kmart Stores of
  Texas LLC; MyGofer LLC; Sears Brands
  Business Unit Corporation; Sears Holdings
  Publishing Company, LLC; Sears Protection
  Company (Florida), L.L.C.; SHC Desert
  Springs, LLC; SOE, Inc.; StarWest, LLC; STI
  Merchandising, Inc.; Troy Coolidge No. 13,
  LLC; BlueLight.com, Inc.; Sears Brands,
  L.L.C.; Sears Buying Services, Inc.;
  Kmart.com LLC; and Sears Brands
  Management Corporation.
18-23538-rdd   Doc 4832   Filed 08/14/19 Entered 08/14/19 12:48:23         Main Document
                                        Pg 4 of 4



 Dated: August 14, 2019
        New York, New York

                                CLEARY GOTTLIEB STEEN & HAMILTON LLP




                                Thomas J. Moloney
                                Sean A. O'Neal
                                Andrew Weaver
                                One Liberty Plaza
                                New York, New York 10006
                                Telephone: (212) 225-2000
                                Facsimile: (212) 225-3999

                                Attorneys for ESL Investments Inc. and certain of its
                                affiliates




                                      г




                                          4
